IN TI-[E SUPREl\/IE COURT OF THE STATE OF DELAWARE

RC)NALD D. BEAL, §
§ No. 584, 2016
Defendant Below- §
Appellant, §
§
v. § Court BeloW_Superior Court
§ of the State of Delaware
STATE OF DELAWARE, §
§ Cr. ID 1308023217
Plaintiff BeloW- §
Appellee. §

Submitted: December 27, 2016
Decided: February 13, 2017

Before STRINE, Chief Justice; HOLLAND and VALIHURA, Justices.
M

This 13th day of February 2017, upon consideration of the notice to
show cause and the appellant’s response, it appears to the Court that:

(l) The appellant, Ronald Beal, filed this appeal from a decision of
the Superior Court, denying his motion for appointment of counsel in his
postconviction proceedings The Senior Court Clerk issued a notice to Beal
directing him to show cause why the appeal should not be dismissed for this
Court's lack of jurisdiction to entertain an interlocutory appeal in a criminal

matter.

(2) Beal filed a response to the notice to show cause on December
27, 2016. The response addresses the merits of his appeal but does not address
the interlocutory nature of the appeal.

(3) Under the Delaware Constitution, only a final judgment may be
reviewed by the Court in a criminal case.l The Court has no jurisdiction to
entertain an appeal from an interlocutory order in a criminal matter.2

(4) The Superior Court's December 2, 2016 order is an interlocutory
order. The denial of the motion for appointment of counsel is not appealable
as a collateral order before the entry of a final judgment on any postconviction
motion that Beal may tile.3

NOW, THEREFORE, IT IS ORDERED that this appeal is hereby
DISMISSED.

BY THE COURT:

Jusiice ij §

 

1 Del. Consr. art Iv, § 11(1)(b).
2 Robinson v. State, 704 A.2d 269, 271 (Del. 1998).
3 Harris v. State, 2013 WL 4858990 (Del. Sept. lO, 2013).

2